By the Court.

Berry, J.
Upon perusing the testimony *499brought up in the case, we are of opinion, (without entering into details,) that there was evidence to uphold the substantial conclusions of fact reached by the court below. The findings are somewhat confused and disorderly, but we think that it is, in effect, found, that during the time mentioned in the complaint, in consequence of the action of the hoom upon the water of the river, logs were carried over the banks upon plaintiff’s land, and that defendant, in order to . remove said logs, entered upon said land with teams, whereby the soil was cut up, and trees were destroyed- and cut, in accomplishing such reinoval, and that for these things plaintiff is entitled to damages in the sum of ninety dollars. That upon the state of facts -thus found defendant is liable to plaintiff, there would seem to be no room for discussion. Sheldon vs. Sherman, 42 N. Y. 487. It is further found that defendant, without plaintiff’s consent, has constructed, and for several years has maintained the boom complained of, and has confined and held therein by means of piers and the riv.er bank (the bank being on plaintiff’s land) lai'ge quantities of logs, which naturally float and pile together in said boom in large masses against and upon said shore and land of said plaintiff, and that during the time aforesaid “ the said shore and bank of the river was so occupied-and encumbered by the logs in said boom as aforesaid, the natural effect of which was to prevent the free and uninterrupted use thereof by the said plaintiff, and free access to the water of said river, and that by the action of said boom upon the water of said river, to a greater or less degree, according to the circumstances of the case, the logs are naturally forced and driven over the said banks, and upon the land of said plaintiff, causing damage to the same and the herbage and trees thereof, and that the effect of said logs lying against said bank, and running over the same upon the said land, from year to year, is naturally calculated to injure *500and wear away the soil and surface of said river bank.” Upon these findings we see no reason why the court below was not justified in awarding an injunction against the defendant, when it is considered that defendant in its answer admits its original construction of the boom, and the maintenance of the same for ten years past and at present, claiming that such maintenance is not only lawful and rightful, but a matter of duty and necessity. The conduct of the defendant is, as found by the court, “ an invasion of the legal rights of the plaintiff, for which she is entitled to recover, and from the continuance of which she is entitled to an injunction.” This would certainly seem to be a case in which an injunction would prevent irreparable mischief, and a multiplicity of actions.
Order denying new trial affirmed.